                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CAMILLA YOUNGER,                          )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                   Civil Action No. 13-1296 (RMC)
                                          )
DISTRICT OF COLUMBIA PUBLIC               )
SCHOOLS, et al.,                          )
                                          )
                  Defendants.             )
__________________________________________)

                                 MEMORANDUM OPINION

                During a two-day bench trial on September 11 and 12, 2018, Camilla Younger

and Tanishia Williams testified about the events surrounding Ms. Younger’s application and

interview for the position of art teacher at the Youth Engagement Academy, part of the District

of Columbia Public Schools (DCPS). Ms. Younger alleges that age discrimination caused

Principal Williams to withdraw her offer of a position at the Youth Engagement Academy. As

Plaintiff, Ms. Younger bears the burden of proof to show that it is more likely than not that she

did not get the position at the Youth Engagement Academy because of her age. After closely

considering the evidence presented by Ms. Younger and DCPS, the Court finds that Ms.

Younger has not met her burden; it will enter judgment in favor of the District of Columbia.

                                    I. FINDINGS OF FACT

   1. Ms. Younger was employed by the District of Columbia Public Schools from

       approximately 1992 to 2010. 9/11/18 Tr. at 34.

   2. At all relevant times, Ms. Younger was a certified art teacher and attendance officer. Id.

       at 17.


                                                 1
3. Ms. Younger worked as a full-time art teacher at H.D. Woodson High School in

   Northwest Washington, D.C. until the school’s grades were dispersed to other DCPS

   schools to allow for renovations to the building. Id. at 35-36.

4. Ms. Younger was transferred with the 9th Grade to Ron Brown Middle School in

   Northeast Washington, D.C. Id. at 36. The Woodson 9th Grade was put on the third floor

   of the Middle School, requiring Ms. Younger to climb the stairs frequently. Id. at 37.

5. Ron Brown Middle School was an uncomfortable environment for Ms. Younger. During

   the 2008-2009 school year, she requested a transfer from her principal, Daren Slate. Id.

   at 38. Principal Slate convinced Ms. Younger to remain at Ron Brown Middle School for

   the 2009-2010 school year, promising that if the situation did not improve he would grant

   her a transfer after that school year. Id.

6. Ms. Younger was injured at Ron Brown Middle School in the fall of 2009 and did not

   return to Ron Brown after October for the rest of the 2009-2010 school year. Id. at 39-

   40.

7. During that same 2009-2010 school year, Ms. Younger was also working as a part-time

   art teacher in the evenings at Roosevelt STAY High School in Northwest Washington,

   D.C. Id. at 40-41. A STAY high school in the DCPS system is a School To Aid Youth;

   it offers evening classes for older students and adults. Id.; see also 9/12/18 Tr. at 11.

8. During the 2009-2010 school year, Ms. Younger sought a different school at which she

   might teach art so that she could transfer away from Ron Brown. 9/11/18 Tr. at 41.

9. On July 5, 2010, Whitney Miller, DCPS School Staffing Specialist, advised Ms. Younger

   that there was an opening for an art teacher at the Youth Engagement Academy.

   Younger Ex. 7 at 11 (July 5, 2010 Email to Camilla Younger from Whitney Miller); see

   also 9/11/18 Tr. at 42.

                                                2
10. Tanishia Williams, then known as Tanishia Williams-Minor, was the principal at

   Spingarn STAY High School during the 2009-2010 school year. 9/11/18 Tr. at 43;

   9/12/18 Tr. at 8-9. Principal Williams was appointed to be the first principal at the Youth

   Engagement Academy, a daytime high school, when it opened in September 2010 for the

   2010-2011 school year. 9/12/18 Tr. at 8. Sometime after September 2010, the Youth

   Engagement Academy was renamed Washington Metropolitan High School. 9/11/18 Tr.

   at 44. Both names are used in the record.

11. Ms. Younger was interviewed by Principal Williams for the open position of art teacher

   at the Youth Engagement Academy on at least one occasion on July 12, 2010. Id. at 45-

   46; see also Younger Ex. 7 at 2 (July 11, 2010 Email to Camilla Younger from Tanishia

   Williams); 9/12/18 Tr. at 9, 19-20.

12. Because it was originally anticipated that the art teacher at the Youth Engagement

   Academy would hold only a part-time position, Principal Williams encouraged Ms.

   Younger to apply also for a part-time position teaching art with Principal Stephanie

   Patton at Jefferson Junior High, so that Ms. Younger might work full-time. 9/11/18 Tr. at

   55; 9/12/18 Tr. at 12, 18, 31-32; see also Younger Ex. 7 at 1 (July 12, 2010 Email from

   Tanishia Williams to Stephanie Patton).

13. Principal Patton interviewed Ms. Younger for the part-time art teacher position at

   Jefferson Junior High after Ms. Younger contacted her about the post. 9/11/18 Tr. at 46,

   78. That interview went well and Ms. Younger recalls that afterwards she contacted

   Principal Williams to report on it. Id.

14. At some point in July or early August 2010, the art teacher position at the Youth

   Engagement Academy was converted to a full-time position. Id. at 46, 55-56, 82; 9/12/18

   Tr. at 19-20. When Ms. Younger contacted Principal Williams after interviewing with

                                             3
   Principal Patton at Jefferson Junior High, Principal Williams told her that the position at

   the Youth Engagement Academy would now be full-time and verified that Ms. Younger

   was still interested in the position. 9/11/18 Tr. at 46. Ms. Younger was willing to work

   full-time, as she had at Woodson and Ron Brown. Id.

15. As outlined below, during the interview process, Principal Williams made statements

   sufficient to constitute an offer of employment to Ms. Younger. Id. at 46-47, 86.

   However, she did not provide a written offer of employment to Ms. Younger. Id. at 79-

   80.

16. Ms. Younger recalls that after an interview with Principal Williams, the principal

   introduced Ms. Younger to the Vice Principal at Spingarn STAY and another individual

   in the office as “our next art teacher.” Id. at 47.

17. Ms. Younger recalls that Principal Williams asked her a series of questions so that the

   principal might complete DCPS paperwork related to the offer of employment. As part

   of those questions, Principal Williams asked Ms. Younger’s age or birth date and put her

   hand to her chest, gasping, when she learned that Ms. Younger was 63 years old. Id. at

   48-50, 57, 84-86. Principal Williams was approximately 32 years old in the summer of

   2010. 9/12/18 Tr. at 65-66.

18. Because the deadline for school-to-school transfers was nearing, Ms. Younger went to the

   DCPS Human Resources office in August to inquire about the status of her paperwork to

   transfer to the Youth Engagement Academy. 9/11/18 Tr. at 50, 93, 95. Ms. Younger was

   told that there was no paperwork and no transfer had been initiated. Id.

19. Ms. Younger called Principal Williams from the Human Resources office to ask about

   the transfer and Principal Williams responded that she had intended to call Ms. Younger.

   Asked what that meant, Principal Williams finally told Ms. Younger that a different

                                              4
       individual had been hired for the art teacher position at the Youth Engagement Academy.

       Id. at 50-51, 95-97.

   20. Principal Williams hired Kimberly Moye as the full-time art teacher at Youth

       Engagement Academy. 9/12/18 Tr. at 17-18. Ms. Moye was in her 30s when she was

       hired as a full-time art teacher at the Youth Engagement Academy. Id. at 66.

   21. Ms. Moye had worked with Principal Williams at Spingarn STAY High School. Id. at

       18. Ms. Moye was looking for a full-time position. Id. at 18, 65. Ms. Moye applied for

       the position at the Youth Engagement Academy after Principal Williams told her that it

       had been upgraded to a full-time position. Id.

   22. Principal Williams testified that she hired Ms. Moye into the full-time art teacher position

       because “she was a better fit” for the job. Id. at 18. Principal Williams further stated that

       she was familiar with how Ms. Moye interacted with students and her general capacity as

       a teacher. Id. Principal Williams also testified that it was “easier to have [Ms. Moye]

       migrate over to [Youth Engagement Academy] with the rest of the staff [from Spingarn

       STAY] and she was a good fit.” Id. at 65.

                                   II. LEGAL STANDARD

               The Age Discrimination in Employment Act (ADEA) prohibits discrimination

against employees based on age. 29 U.S.C. § 633a. A winning plaintiff must show by a

preponderance of the evidence that the plaintiff’s age was the but-for cause of the adverse

employment action. See Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009) (“To establish

a disparate-treatment claim under the plain language of the ADEA, . . . a plaintiff must prove that

age was the ‘but-for’ cause of the employer’s adverse decision.”); see also Miller v. Cigna Corp.,

47 F.3d 586 (3d. Cir. 1995) (holding that “plaintiff must prove by a preponderance of the



                                                 5
evidence that age played a role in the employer’s decisionmaking process and that it had a

determinative effect on the outcome of that process”).

               As relevant to Ms. Younger’s allegations, the elements of an ADEA claim are

that: (1) she was 40 years of age or older at the time of the employment action; (2) the

employment action was legally “adverse,” such as a refusal to hire; and (3) but for Mr.

Younger’s age, she would have been transferred to the Youth Engagement Academy. Once a

plaintiff establishes a prima facie case, the burden of production shifts to the defendant to

“articulate some legitimate, nondiscriminatory reason” for its action. Tex. Dep’t of Cmty. Affairs

v. Burdine, 450 U.S. 248, 252-53 (1981); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973); see also Barnette v. Chertoff, 453 F.3d 513, 515 (D.C. Cir. 2006) (shifting burden applies

to ADEA claims). If the defendant meets this burden, then the plaintiff must demonstrate that

the legitimate reason(s) offered by the employer were not its true reason(s), but a “pretext” for

discrimination. Burdine, 450 U.S. at 253; McDonnell Douglas, 411 U.S. at 804.

                                          II. ANALYSIS

               Having carefully listened to the testimony presented at trial and considered all the

evidence, the Court finds that Ms. Younger has proven the first two elements of her claim but

falls short on the issue of but-for causation. The District of Columbia does not dispute and the

record shows that Ms. Younger was older than 40 years of age in August 2010 when she was not

selected to transfer to the Youth Engagement Academy and that the selecting official and the

selected candidate were both younger than 40 years of age.

               The Court credits Ms. Younger’s testimony about the interview process and the

offer of employment from Principal Williams. While Principal Williams disputes that she made

an official offer of employment to Ms. Younger—because she did not have the authority to send

such a letter—the Court finds that the exchanges between Ms. Younger and Principal Williams,

                                                 6
whatever their precise details, were sufficiently positive and concrete to allow Ms. Younger

reasonably to conclude that she had received an offer to teach art at the Youth Engagement

Academy on a full-time basis. That offer was silently withdrawn when Principal Williams

decided to hire Ms. Moye for the position, a change that the principal inexplicably failed to

communicate timely to Ms. Younger so that Ms. Younger might have sought another post. The

loss of the ability to transfer to the art teacher position at the Youth Engagement Academy was

an adverse employment action against Ms. Younger.

               Specifically, Principal Williams either corroborates or does not recall enough to

deny the more salient aspects of Ms. Younger’s testimony. Both witnesses were as honest as

they could be, given the passage of time. As the injured party, there is no doubt that Ms.

Younger remembers more clearly; her recollection has not materially changed since her

complaint was filed. For the most part, Principal Williams testified that the events recalled by

Ms. Younger could have happened as Ms. Younger described.

               For instance, Principal Williams remembers referring Ms. Younger to the

principal of Jefferson Middle School to interview, 9/12/18 Tr. at 31, and agrees “[i]t’s possible”

that she instructed Ms. Younger to report back to her after that interview. Id. As to whether,

during an interview with Ms. Younger, Principal Williams asked for the correct spelling of Ms.

Younger’s name and her birth date, Principal Williams testified that she might have asked for

name and contact information if she were going to recommend the individual for the position but

probably would not have asked for a birth date. Id. at 23-24 (“That would have been a process

for an interview if I was going to make a recommendation, then I would have reached out to

make sure I had the spelling of her name correct to send that information to the staffing

specialist. . . . I don’t believe I would have asked the birthday.”). Principal Williams had no

recollection of that conversation with Ms. Younger, however; and instead stressed that her hiring

                                                 7
process was to interview candidates, choose one to recommend, and send the necessary

information for the recommendation to her staffing specialist by phone or email. Id. at 35.

               Principal Williams does not specifically recall stating “I have accepted you as the

art teacher as our new art teacher,” id. at 33; and testified that she would not have verbally

offered Ms. Younger the position. Id. at 49-50 (“I never offered you a job because it wasn’t in

my, it wasn’t in my power to do so.”). The narrow contours of this denial were evident in

Principal Williams’ statement that “official offers were never made through the principals. The

most I would have done or could have done was said that I would recommend her to the staffing

specialist.” Id. at 17. The Court does not consider Ms. Younger’s recollection of the events to

be entirely inconsistent with Principal Williams’ stated process. Ms. Younger testified that

Principal Williams made a verbal offer of employment and collected some information from her

to complete paperwork. These events could have taken place in the context of Principal

Williams deciding to recommend Ms. Younger, telling her as much, and collecting the necessary

information to send to the staffing specialist to finalize the offer. The Court finds that Principal

Williams communicated such an intention to Ms. Younger and therefore sought the specifics of

her name and birth date.

               Similarly, Principal Williams did not recall introducing Ms. Younger to her vice

principal and secretary as their “new art teacher” but agreed “I may have introduced you to the

two of them, but . . . [without confirmation from a staffing specialist], I don’t believe I would

have introduced you as an employee.” Id. at 33. Further, Principal Williams agreed that “[i]t’s

possible, yes,” that she invited Ms. Younger to tour the building where the Youth Engagement

Academy would be located. Id. at 46. Principal Williams also did not specifically recall what

actions she might have taken once the art teacher position was converted from part-time to full-

time. Id. at 48-49 (“Once I was able to convert that .5 position to a full-time position, it became

                                                  8
a full-time position and I may have alerted candidates of that.”); see also id. at 50 (“I may have

said to you ‘hi, I have now been advised that I can have a full-time position.’”).

                As to the telephone call from Ms. Younger to Principal Williams when Ms.

Younger was informed by DCPS that no transfer paperwork for her had been submitted,

Principal Williams could not remember it and then added, “as per your question[,] if we did have

a phone call and I said to you I meant to call you, then it’s possible that I was suppose[d] to call

and I didn’t follow through, but it sounds like perhaps we did speak. But I don’t recall.” Id. at

57-58.

                Asked why she hired Ms. Moye and not Ms. Younger, Principal Williams replied:

          When I initially held interviews for the art position it was a .5 [half-time]
          position. . . . And Ms. Moye was not interested in job sharing. So she was
          not interested in working between two different schools.

          ...

          [W]e were able to make the position a full-time position. So it was
          something that was more appealing to Ms. Moye and I had worked with
          Ms. Moye before and I could attest to her interactions with students. So it
          was easier to have her also migrate over to [Youth Engagement Academy]
          with the rest of the staff and she was a good fit.

Id. at 65. At that time, Ms. Moye was in her thirties. Id. at 66. As to why it was “easier,”

Principal Williams added, “I was speaking more to the fact that I could attest to her work with

students and I knew that she originally wanted a full-time job.” Id. at 68-69 (“Ms. Moye was a

teacher that I was already familiar with.”).

                The Court concludes that Ms. Younger left her last meeting with Principal

Williams with the legitimate expectation that she would be hired as the new art teacher for the

Youth Engagement Academy. Ms. Younger had interviewed with two principals in anticipation

of job sharing and was then advised that the Youth Engagement Academy position was now full-

time. She was asked the correct spelling of her name and her birthdate for submission of her

                                                  9
information to DCPS and she was introduced to other school personnel. However, Principal

Williams did not follow through. Instead, when Ms. Moye learned that the job would be full-

time at the Youth Engagement Academy, she apparently applied, was interviewed by Principal

Williams, and was recommended by Principal Williams for transfer, along with other members

of the Spingarn STAY staff.

                Ms. Younger testified that Principal Williams was shocked when she learned of

Ms. Younger’s age and, therefore, contends that her age was the reason Principal Williams

rescinded the offer. Certainly Ms. Younger has presented a prima facie case. In response,

Principal Williams testified that she chose Ms. Moye for the art teacher position because the

principal believed Ms. Moye was a better fit for the position and was familiar with her abilities to

engage students, having worked with her at Spingarn STAY.

                The ADEA requires that age be the but-for cause for the adverse employment

action. See Gross, 557 U.S. at 176. Therefore, for Ms. Younger to carry her burden of proof, the

evidence must show that, had it not been for Ms. Younger’s age, she would have received the

position of art teacher at the Youth Engagement Academy. Principal Williams articulated four

reasons for hiring Ms. Moye over Ms. Younger: (1) Principal Williams had worked with Ms.

Moye before; (2) Principal Williams was familiar with Ms. Moye’s teaching skills and how she

interacted with students; (3) it would be easier to migrate Ms. Moye to the Youth Engagement

Academy because other Spingarn STAY employees were also transferring; and (4) Ms. Moye

was a better fit for the position.

                Even crediting Ms. Younger’s testimony that Principal Williams was shocked

upon learning Ms. Younger’s age, Ms. Younger has failed to discredit Principal Williams’

legitimate non-discriminatory reasons for why she recommended Ms. Moye—who only applied

after the position became full-time—despite Principal Williams having given every indication

                                                10
that she would recommend Ms. Younger. While the reasons provided by Principal Williams are

not exceptionally strong, Ms. Younger did not elicit any testimony from Principal Williams or

provide any other evidence to raise the inference that Principal Williams’ reasons were

pretextual. The Court finds that Principal Williams’ testimony reflects that she would have hired

Ms. Moye for the art teacher position when it was originally part-time, but-for the fact that Ms.

Moye was unwilling to accept a part-time position. Therefore, it is understandable that once the

position was converted to full-time, Principal Williams would again be interested in hiring Ms.

Moye. It is unfortunate that in the meantime Principal Williams made a statement to Ms.

Younger sufficient to lead her to believe that she had been offered the position and Principal

Williams never followed up to withdraw that unofficial offer.

               However, Ms. Younger has failed to prove that the offer to transfer was rescinded

“because of” her age or that her age was a determinative factor. The Court finds that Principal

Williams’ explanation of why she ultimately hired Ms. Moye constitutes a legitimate and non-

discriminatory reason for her action. What was unreasonable and totally unexplained was the

principal’s failure to give Ms. Younger notice of her decision, which Principal Williams does not

deny. Nonetheless, considering all the evidence, the Court finds that Ms. Younger has failed to

offer sufficient proof that it was her age, and not Principal Williams’ preference for Ms. Moye’s

known teaching skills, the bureaucratic ease with which to add her to the transferees from

Spingarn STAY, and her “good fit” with the rest of the transferring staff, that caused the failure

to transfer Ms. Younger to the Youth Engagement Academy.




                                                11
                                   IV. CONCLUSION

             The Court will enter judgment in favor of the District of Columbia. A

memorializing Order accompanies this Memorandum Opinion.



Date: November 28, 2018
                                                 ROSEMARY M. COLLYER
                                                 United States District Judge




                                            12
